Citation Nr: 1806122	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  06-36 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an increased rating for left shoulder thoraco-scapular tendonitis (left shoulder disability), rated as 10 percent disabling, prior to February 20, 2006, and from April 1, 2006, to March 28, 2008; and 20 percent disabling, since March 28, 2008.  

3.  Entitlement to compensation for additional disability due to additional disability of the left arm, hand and fingers as a result of perfroming a November 2002 electromyography (EMG), under 38 U.S.C.A. § 1151.  

4.  Entitlement to an effective date prior to May 9, 2001, for the assignment of a 10 percent rating for a left shoulder disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  

(The Veteran's motion alleging clear and unmistakable error in a December 1986 Board decision, claim to reopen service connection claims for hearing loss and tinnitus and claim seeking service connection for a heart disability are addressed in separate Board decisions.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision of the Phoenix, Arizona, Regional Office.  

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board remanded the appeal April 2010 and the agency of original jurisdiction (AOJ) has returned the matter for further appellate review.  

Following the April 2010 remand of this appeal, the Veteran perfected appellate review of other claims and provided testimony before another VLJ on those matters.  Because that VLJ's hearing did not address any of the issues on the Title Page, she will not participate in the adjudication of the issues on the Title Page and the Board may proceed with appellate review.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011); see also 38 C.F.R. § 20.707 (2017).   

The issues of entitlement to service connection for a cervical spine disability, to an increased rating for a left shoulder disability, and to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran purports to have experienced additional disabilities of the left arm, hand, and finger following the administration of a November 2002 EMG.  

2.  The November 2002 EMG was not performed by a VA employee nor was such testing administered in a VA facility, 

3.  A separate Board decision granted the Veteran's motion alleging clear and unmistakable error in a December 1986 Board decision, reversing the decision, and reinstating the assigned 10 percent disability rating, effective September 1, 1985.

4.  The grant of the Veteran's CUE motion results in a greater benefit than available for the related effective date claim on appeal, rendering the appeal moot.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for addition disabilities of the left hand, arm, and hand are not met.  38 U.S.C.A. § 1151 (West 2016); 38 C.F.R. §§ 3.3102, 3.159, 3.361 (2017).

2.  The appeal seeking entitlement to an effective date prior to May 9, 2001, for the assignment of a 10 percent rating for a left shoulder disability is dismissed as moot.  38 U.S.C.A. §§ 5110, 7105 (West 2016); 38 C.F.R. §§ 3.151, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's April 2010 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

38 U.S.C.A. § 1151 Claim

The Veteran claims that he currently has additional disabilities associated with his the left arm, left hand and left fingers (i.e., pain and numbness) because he was underwent a EMG at the direction of VA as part of a November 2002 VA examination.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); see also Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program furnished the veteran by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The Federal Circuit has held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs in a VA facility resulting from VA's negligence.  Viegas, 705 F.3d at 1378.

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Under 38 C.F.R. § 3.361(e)(1), a VA employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.

A VA facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  38 C.F.R. § 3.361 (e)(2).

Under 38 C.F.R. § 3.361(f), activities that are not hospital care, medical or surgical treatment or examination by a VA employee or in a VA facility within the meaning of 38 U.S.C. § 1151 (a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; and (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

Under 38 U.S.C.A. § 1703, when Department facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, the Secretary, as authorized in section 1710 of this title, may contract with non-Department facilities in order to furnish hospital care or medical services to a veteran for the treatment of a service-connected disability.  See 38 U.S.C.A. § 1703(a)(1)(A). 

On November 1, 2002, the Veteran underwent a VA general examination provided by a VA examiner.  At the conclusion of this examination, the examiner determined that additional testing was necessary, specifically an EMG, and referred the Veteran to a specialist to perform the examination.  

A November 2002 VA consultation sheet requesting the EMG and the basis of the testing is of record.  

On November 14, 2002, private physician J. Fenger, M.D. saw the Veteran at a private medical facility, and the EMG performed.  The findings of this examination are reported in detail with Dr. Fenger providing diagnosis of left ulnar neuropathy at the elbow, and local shoulder joint problems.  On this date, Dr. Fenger signed the bottom of the VA consultation form and directed the reader's attention to the attached private EMG examination report.  

In January 2003, the EMG test results were reviewed by the November 2002 VA examiner and considered with all other evidence of record.  Based on the Veteran's account, relevant medical evidence (VA and private), and relevant medical expertise, the VA examiner diagnosed thoraco-scapular tendonitis.  The VA examiner then signed the addendum to the November 2002 VA examination, completing the VA examination report.  

The Veteran is competent to report increased the left arm, left hand and left fingers symptomatology, including pain and numbness, after he underwent the November 2002 private EMG.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is also competent medical evidence suggesting that the aforementioned EMG may have resulted in the Veteran experiencing increased or additional disability.  However, this evidence is not sufficient to establish the Veteran's entitlement to benefits under the provisions of 38 U.S.C.A. § 1151.  

Significantly, in a December 2002 statement on his letterhead, private physician J. Fenger, M.D., responds to a correspondence from the Veteran, stating the results of the EMG testing were sent to VA and suggests the Veteran seek treatment from his primary care physician be it a private or VA physician.  In a similar December 2003 statement, Dr. Fenger states that he only performs testing associated with ratings for the VA and does not provide care or render a final diagnosis.  These statements provide competent and highly probative evidence that the EMG testing that the Veteran purports resulted in additional disability was performed by Dr. Fenger, a private physician, for VA on a contract basis at his private facility.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The probative value of these statements is further enhanced with considered with the other competent and credible medical evidence of record.  

Accordingly, the Veteran's 38 U.S.C.A. § 1151 must be denied because such benefits cannot be award for additional disability resulting from procedures performed at a private facility, even if those procedures were performed under contract with VA.  The Board acknowledges that a VA examiner at the Phoenix, Arizona VA Medical Center referred the Veteran to Dr. Fenger; however, such care is specifically excluded from consideration under 38 U.S.C.A. § 1151 (for claims filed after October 1, 1997).  See 38 C.F.R. § 3.361(f)(1).  There is no evidence that VA had any jurisdiction or supervision over Dr. Fenger or his private facility.  Therefore, the type of treatment received by the Veteran from Dr. Fenger is specifically excluded from consideration under 38 U.S.C.A. § 1151, as the treatment was not in a VA facility or by a VA employee.  See Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  Because the November 2002 EMG was not conducted by a VA employee or in a VA facility under the regulatory definition, compensation under 38 U.S.C.A. § 1151(a) is unavailable for any additional disability caused by the procedure whether or not it was proximately due to fault or negligence of the care providers, or by an event not reasonably foreseeable.

In sum, the most competent and credible evidence indicates that the November 2002 EMG was performed by a private physician in a private facility, and the evidence of record does not support a reasonable conclusion to the contrary.  Thus, VA benefits due to additional disability of the left arm, hand and fingers caused by the November 2002 EMG under 38 U.S.C.A. § 1151 are not warranted.  

Earlier Effective Date Claim

The Veteran seeks an effective date prior to May 9, 2001, for the assignment of a 10 percent disability rating for a left shoulder disability.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

In a separate Board decision, the Board granted the Veteran's motion alleging CUE in the December 1986, reversing the decision and the RO determinations giving rise to the appellate action.  Thus, the Board decision reinstates a 10 percent disability evaluation, effective September 1, 1985-the date such benefits were discontinued-for a left shoulder disability.  

The Board's action in the separate decision is a greater benefit than available based on the rating action on appeal and the evidence of record.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  The Board finds the Veteran's appeal seeking entitlement to a 10 percent rating, prior to May 9, 2001, for a left shoulder disability moot and dismissal of the appeal is warranted.  See 38 C.F.R. § 3.151.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities of the left arm, left hand, and left finger is denied.  

The appeal seeking entitlement to an effective date prior to May 9, 2001, for the assignment of a 10 percent rating for a left shoulder disability is moot and dismissed.  


REMAND

The Board finds there is not sufficient medical evidence to evaluate properly the Veteran cervical spine service connection claim.  The November 2002 VA examination provides a clear medical diagnosis but does not provide an etiological opinion that would permit the Board to evaluate fully and fairly the Veteran's claim.  The appeal must be remanded to obtain additional medical examination and opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991). 

The record suggests the Veteran receives regular VA cervical spine and left shoulder treatment; however, relevant treatment records generated since the most recent July 2015 Supplemental Statement of the Case have not been associated with the claims folder.  Additionally, aside from the selective records submitted by the Veteran, the record does not reflect adequate attempts to obtain reasonably identified private cervical spine and left shoulder treatment since the aforementioned SSOC.  On remand, attempts to obtain these records must be undertaken.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In light of the number of likely relevant outstanding records at this time, VA must also provide the Veteran a contemporaneous VA examination with respect to his left shoulder disability.  Stefl v. Nicholson, 21 Vet. App. 120, 125(2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Accordingly, on remand the Veteran must be provided an appropriate examination. 

Finally, in light of Rice v. Shinseki, 22 Vet. App. 447 (2009) and the remand of the respective cervical spine and left should disability claims, the TDIU claim must be remanded because the claims are service connection claim for a cervical spine disability, and the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private cervical spine and left shoulder treatment, hospitalization or evaluation, since July 2015 to the present.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA cervical spine and left shoulder treatment or hospitalization records, dated July 2015 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.

The examiner must respond to the following:

(A) The examiner is to diagnose all cervical spine pathology, if any, present.

(B) As to all diagnosed pathology, the examiner is to opine whether it is at least as likely as not that the condition:

(i) had its onset during active service or within one year of separation from active service.

(ii) is related to or the result of active service.

(iii) is caused by a service-connected disability, including but not limited to a left shoulder disability.

(iv) is aggravated by service-connected disabilities. 

Thereafter, the examiner should state the impact of the diagnosed disability on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience).

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination in connect with his left shoulder disability.  

The claims file should be made available to the examiner for review in connection with the examination.

The examiner should provide findings as to the range of motion of the left shoulder.  If ankylosis is present, please so note.  Additionally, the examiner must include range of motion testing in the following areas:

* Active motion;  
* Passive motion; 
* Weight-bearing; 
* Nonweight-bearing; and
* If possible compared with range of motion of the opposite undamaged joint.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left shoulder is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES. EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must comment on whether there is any impairment of the (A) humerus (e.g., loss of head, nonunion, fibrous union, recurrent dislocation at the scapulohumeral joint, malunion, etc.); and (B) the clavicle or scapula (e.g., dislocation, nonunion, malunion, etc.).  If present, the examiner should also detail the nature, extent, and severity of any such impairment.

The examiner should also determine whether there are any adverse neurological abnormalities that are the result of the Veteran's disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "mild," "moderate," or "severe" incomplete paralysis or complete paralysis.

Thereafter, the examiner should state the impact of the diagnosed disability on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience).

All opinions must be supported by a detailed rationale in a typewritten report. 

4.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

5.  Then, the Veteran's claims must be readjudicated, based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


